Citation Nr: 0910962	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO. 05-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for coccidioidomycosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1967. 

This case was before the Board of Veterans' Appeals (Board) 
in October 2007, at which time it was remanded for further 
development. Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed 
and continued the RO's denial of entitlement to service 
connection for coccidioidomycosis. Thereafter, the case was 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C. VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that his coccidioidomycosis is, 
primarily, the result of his exposure to coccidioides during 
Project Shipboard Hazard and Defense (SHAD). After reviewing 
the claims file, the Board finds that there may be 
outstanding evidence which could support the Veteran's claim. 
Accordingly, still-additional development is warranted prior 
to further consideration by the Board.

The Veteran reports that Project SHAD was conducted in the 
Pacific Ocean by personnel from the Desert Test Center in 
Dugway, Utah (Dugway) in conjunction with personnel from the 
United States Navy. He states that personnel from Dugway had 
coccidioides in their equipment and clothing, as the result 
of open air tests conducted at Dugway in September 1960; from 
November to March 1963; and from October to March 1964. He 
notes that during Project SHAD, he interfaced with the Dugway 
personnel resulting in his exposure to coccidioides. He 
maintains that such exposure resulted in a subclinical case 
of Valley Fever (coccidioidomycosis) which became more 
virulent in 1975. 

Although VA has confirmed the Veteran's participation in 
Project SHAD in 1965 and 1966, his service personnel records 
have not been associated with the claims file. 

In March 2004 and November 2008, the Veteran was examined by 
VA, in part, to determine the nature and etiology of the 
residuals of his claimed exposure to coccidioides in service. 
Following the examinations, the primary diagnosis was 
coccidioidomycosis meningitis, manifested primarily balance, 
hearing, and vision problems. In essence, the examiners 
concluded that if the Veteran's exposure to coccidioides in 
service was confirmed, it was as likely as not that such 
exposure had resulted in the development of 
coccidioidomycosis. 

An internet search reveals a document from the Office of the 
Secretary of Defense which shows that coccidioides were 
tested at Dugway Proving Ground. 
http://fhp.osd.mil/cbfaqsBlock.jsp?faqID=134&page=shad&catego
ry=22. However, the dates of that testing have not been 
identified. 

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following actions:

1. Through official channels, such as the 
National Personnel Research Center, 
request copies of the Veteran's service 
personnel records. They should include, 
but are not limited to, his dates of 
assignment to the USS George Eastman and 
any reports of the fitness officers. Also 
request that the Veteran provide any such 
records he may have in his possession. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2008); 38 C.F.R. § 3.159(c)(2) 
(20008).

2. Through official channels, such as the 
Department of Defense and Dugway Proving 
Grounds, request documentation of open 
air testing of coccidioides at Dugway, 
including but not limited to, those 
allegedly performed in September 1960, 
November to March 1963; and from October 
to March 1964. Also request that the 
Veteran provide any such records he may 
have in his possession. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. When the actions requested in Parts 1 
and 2 have been completed, undertake any 
other indicated development. Then 
readjudicate the issue of entitlement to 
service connection for 
coccidioidomycosis. If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. Although the 
Veteran need take no action unless he is notified to do so, 
he has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




